Citation Nr: 1423986	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  11-16 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES
 
1.  Entitlement to service connection for bilateral hearing loss.  
 
2.  Entitlement to service connection for tinnitus.  
 
3. What evaluation is warranted for posttraumatic stress disorder (PTSD) from May 26, 2010?
 
 
REPRESENTATION
 
Appellant represented by:  Vietnam Veterans of America
 
 
ATTORNEY FOR THE BOARD
 
D. Havivi, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from October 1967 to September 1970.  
 
This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.
 
A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System reveals additional records which are pertinent to the present appeal.  The Veteran's Appellant Brief, updated VA outpatient treatment records and Social Security Administration records are located in Virtual VA.  
 
 
FINDINGS OF FACT
 
1.  The preponderance of the evidence shows that the Veteran's hearing loss disability is not related to service.  
 
2.  The preponderance of the evidence shows that the Veteran's tinnitus is not related to service.  
 
3.  Since May 26, 2010, the Veteran's PTSD has most likely been manifested by occupational and social impairment, with deficiencies in most areas.

 
CONCLUSIONS OF LAW
 
1.  The Veteran's hearing disability was not incurred in or aggravated by his service, and a sensorineural hearing loss may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).  
 
2.  The Veteran's tinnitus was not incurred in or aggravated by his service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1154, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.  
 
3.  Since May 26, 2010, the Veteran's PTSD has met the criteria for a 70 percent evaluation but no greater.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.130, Diagnostic Code 9411 (2013).  
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in June 2010 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  
 
VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim and by affording the Veteran VA examinations.  Therefore, the Board has fulfilled its duty to assist.  
 
As service connection, an initial rating and an effective date have been assigned for PTSD, the notice requirements of 38 U.S.C.A. § 5103(a) have been met in that way as well.  Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006). 
 
The Veteran claims entitlement to service connection for a hearing disability and tinnitus.  He also seeks entitlement to an increased initial rating for his service-connected PTSD.  Having carefully considered the claims in light of the record and the applicable law, the Board is of the opinion that the criteria for entitlement to service connection for a hearing loss and tinnitus have not been met, and that while the Veteran's PTSD warrants a 70 percent rating, a 100 percent rating is not in order.  
 
Hearing loss and tinnitus 
 
Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury was incurred in service alone is not enough.  Instead, there must be a chronic disability resulting from that injury.  38 C.F.R. § 3.303.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  
 
Generally, to prove service connection, the record must contain evidence concerning: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In certain cases, competent lay evidence may demonstrate the presence of any of these elements.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  
 
Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service. 38 C.F.R. § 3.303(d).  
 
Several alternative paths to service connection exist for certain chronic diseases identified in 38 C.F.R. § 3.309(a), such as organic diseases of the nervous system, including sensorineural hearing loss.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309; see Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013).  
 
A review of the July 2010 VA examination shows that the Veteran has a current hearing loss disability as that term is defined by 38 C.F.R. § 3.385.  Further, the appellant has been diagnosed with tinnitus.  
 
The remaining questions, therefore, are whether there is evidence of an in-service occurrence of an injury or disease and whether there is evidence of a nexus or relationship between the current disabilities and the in-service disease or injury.  
 
The Veteran was a wireman in service.  He has given statements that he was exposed to weapons' fire, mortars and explosions in Vietnam without hearing protection.  His statements are corroborated by his service personnel record.  Therefore, the appellant's exposure to hazardous noise in service is conceded.  
 
A review of the service treatment records shows that there were no complaints, findings or diagnoses of hearing loss or tinnitus during the appellant's active duty service.  There is also no evidence of the disabilities until many years after service.  
 
The Veteran was noted to have some high-frequency hearing loss in his left ear at his entry examination in September 1967, but otherwise hearing was within normal limits.  At his discharge examination in August 1970, the Veteran's hearing was within normal limits at all frequencies.  
 
At the July 2010 VA examination, the Veteran was diagnosed with bilateral sensorineural hearing loss and tinnitus.  There are no previous diagnoses for either disability.  The Veteran reported his in-service noise exposure as detailed above.  He also stated he worked in air conditioning and refrigeration after service, with hearing protection.  He also used power tools recreationally, but noted that they were not too loud and did not require ear protection.  The Veteran reported that he has constant bilateral tinnitus which began many years ago, though he only became more aware of it in recent years.  He recalled experiencing tinnitus in service after mortar rounds went off, but that it receded.  The Veteran could not recall when the tinnitus became constant or the circumstance of its onset.  
 
Audiological testing showed mild to severe sensorineural hearing loss bilaterally and speech recognition scores of 94 percent bilaterally.  
 
The July 2010 examiner opined that the Veteran's in-service noise exposure was not related to his current disabilities.  She found that the appellant's hearing loss seen on entry to service had resolved by the time of his discharge examination and therefore it was a temporary phenomenon that could have been caused by a temporary threshold shift, headphone placement or noisy test environment.  She further stated there was no negative change in hearing evidenced by the discharge examination and that the Veteran's tinnitus was related to his hearing loss.  The examiner opined that the Veteran's post-service noise exposure and stated that age-related hearing loss could not be ruled out as a factor.  
 
The Veteran has stated that his hearing loss and tinnitus are due to his noise exposure in service.  The Veteran is competent to state that he has had a history of hearing problems since service.  The credibility of that statement, however, is rebutted by his service medical records, which show no hearing disabilities.  This inconsistency raises doubt as to his credibility.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may be found to affect the credibility of testimony.)  Furthermore, the Veteran declined to note the onset of his constant tinnitus and did not say when he became more aware of the tinnitus that he stated began many years ago.  There is no other evidence of the Veteran's hearing loss and tinnitus, favorable or otherwise.  
 
The representative argues that the audiological examination was inadequate due its rationale, and questions whether lay statements, post-service noise and hearing protection were taken into account by the July 2010 examiner.  The Board acknowledges that lay statements are not directly discussed in the opinion section of the examination, still the examiner solicited a history of the hearing disability from the Veteran including statements regarding the onset of tinnitus.  Therefore, the Board is of the opinion that this information, along with the examiner's review of the claims file and medical records show that all she took into account all relevant evidence when forming her negative nexus opinion.   
 
Given all of the foregoing, the Board finds that entitlement to service connection for bilateral hearing loss and tinnitus must be denied.
 
PTSD
 
The Veteran seeks entitlement to an increased initial rating for PTSD.  The RO granted a 50 percent rating in October 2010, effective May 2010. 
 
Disability evaluations are determined by evaluating the extent to which a Veteran's service connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §§ 4.7 and 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
 
If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  
 
Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then-current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to receive a staged rating.  That is, it is possible to be awarded separate percentage evaluations for separate periods, based on the facts found during the appeal period.  Id. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (in determining the present level of a disability for any increased evaluation claim, the Board must consider staged ratings).  
 
Diagnostic Code 9411 is subsumed into the General Rating Formula for Mental Disorders (General Rating Formula).  Under the General Rating Formula, a 50 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory for example, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula.  
 
A 70 percent evaluation is warranted where the disorder is manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 

The maximum schedular 100 percent rating for a psychiatric disability is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.
 
The nomenclature employed in the rating schedule is based upon the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV).  38 C.F.R. § 4.130 (2013).  The DSM-IV contains a Global Assessment of Functioning scale, with scores ranging between zero and 100 percent.  Global Assessment of Functioning scores included in the record are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The DSM-IV contemplates that the Global Assessment of Functioning scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care.  DSM-IV at 44.  While Global Assessment of Functioning scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.  38 C.F.R. § 4.2 (2013).  
 
The Veteran was afforded VA examinations for PTSD in October 2010 and April 2013.  At the October 2010 examination, the Veteran reported flashbacks, sleep difficulties, nightmares, exaggerated startle response, hypervigilance, avoidance of triggers of his stressors or memories of Vietnam and avoidance of others.  He reported mood swings, depression, anxiety and outbursts of anger.  Mental status examination revealed that the Veteran was alert, cooperative, dressed and groomed appropriately and spoke normally.  The examiner also stated that while mood and affect were somewhat restricted, there was no evidence of perceptual impairment or thought disorder.  The appellant's memory, concentration, abstract reasoning, judgment and impulse control were all intact.  The Veteran denied suicidal and homicidal ideation.   The Veteran stated he was extremely supportive of his wife, that he got along well with his daughter, but less so with his son.  He reported being estranged from one of his surviving brothers.  The Veteran reported that he avoids social and recreational activities, but enjoys gardening.  The examiner opined that the Veteran's symptoms result in occupation and social impairment with reduced reliability and productivity.  The Veteran's Global Assessment of Functioning score was in the 40s.  
 
The Veteran also had an examination in April 2013.  At this examination, he reported that his wife was getting frustrated with him, but that he enjoyed taking care of his fish tank.  The Veteran did relate that he and his wife had weekly outings to eat or go shopping.  He also reported that his VA treatment was good because it allowed him to socialize with other Veterans.  At the examination, the Veteran claimed repeated instances of passive suicidal ideation (fleeting thoughts) but he denied any attempt at suicide.  He also stated he had been hearing voices during the prior two weeks, but did not identify a trigger for them.  He could not recall what the voices said except directing him to "go here or go there."  The examiner noted that these auditory hallucinations did not appear to be persecutory in nature.  The examiner stated the Veteran was not currently suicidal and in fact, there was no current psychosis, delusion or audiovisual hallucinations.  The examiner opined the auditory hallucinations did not appear to impact the Veteran's functioning.  The examiner opined that PTSD caused reduced reliability and productivity, but not total occupational and social impairment.  The Veteran's Global Assessment of Functioning score was 49.  
 
The Veteran also received outpatient treatment at VA medical centers.  During the course of his treatment he exhibited symptoms similar to those in his examinations, such as irritability, difficulty sleeping, anxiety, depression, nightmares, outbursts of rage, memories of Vietnam, hypervigilance and suicidal thoughts.  He had Global Assessment of Functioning scores in the 40s and low 50s, which correspond with serious or moderate symptoms.  At an August 2011 appointment, he was noted to be disheveled, with uncombed hair and wrinkled clothes.  At an April 2013 appointment, he reported that he "fell apart" at his recent VA examination.  
 
The Veteran's Social Security Administration medical records note that the appellant sometimes wore the same clothes several days in a row and that his wife had to occasionally remind him to change them or to bathe.  These records also note that the Veteran lacked confidence and self-esteem, that his physical and mental disabilities limited his hobbies, that he preferred routine and did not respond well to stress.  The Veteran was awarded Social Security benefits effective December 2010 due to the combination of anxiety disorders and peripheral neuropathy.
 
The Veteran's wife submitted a letter in March 2013 corroborating the appellant's symptoms and adding the claimant had a panic attack related to a police car near him.  She also related the difficulties the Veteran had with sleep, including nightmares, sleepwalking, yelling and destroying household objects while asleep.  She noted that he enjoyed his hobbies of gardening and tending to his fish tank.  
 
In a March 2014 brief the representative reiterates the Veteran's transient suicidal thoughts and his statement that he wept profusely at a his recent VA examination.   
 
After reviewing the evidence of record the Board finds that the Veteran's PTSD warrants a 70 percent rating during the pendency of the appeal.  In this regard, the record notes several references to the appellant suffering from suicidal ideation, and hearing voices.  Further, medical records from Social Security note that the appellant needed reminders to bathe and change his clothing.  It bears noting that the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  While PTSD alone is not shown to cause total occupational impairment, with such signs as gross impaired thought processes or communication, persistent delusions or hallucinations, and grossly inappropriate behavior, resolving reasonable doubt in the appellant's favor a 70 percent rating for PTSD is warranted during the appellate term.

The Board has considered whether the Veteran's PTSD warrants referral for extra-schedular consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination concerning whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  
 
In this case, the Veteran's symptoms are expressly contemplated by the rating schedule. As outlined above, the Veteran has symptoms including sleep impairment, hypervigilance, irritability, outbursts of anger, exaggerated startle response, depression and anxiety.  Such symptoms are contemplated by the schedular criteria set forth in 38 C.F.R. § 4.130, Diagnostic Code 9411.  The regulations and case law expressly consider each of these symptoms.  In other words, Diagnostic Code 9411 adequately contemplates all of the Veteran's symptoms.  Therefore, the first step of Thun has not been met, and referral for the assignment of an extraschedular disability rating is not warranted.  
 
In reaching these decisions the Board considered the doctrine of reasonable doubt, however, except to the extent indicated the preponderance of the evidence is against the appellant's claims and the doctrine is not otherwise for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
 
 


ORDER
 
Entitlement to service connection for hearing loss is denied.
 
Entitlement to service connection for tinnitus is denied.
 
Entitlement to a 70 percent rating for PTSD is granted subject to the laws and regulations governing the award of monetary benefits   


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


